 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfa majority of the employees in voting group (A) select theMachinists, they will be taken to have indicated their desire toconstitute a separate bargaining unit and the Regional Directorconducting the elections is instructed to issue a certification ofrepresentatives to the Machinists as the labor organizationseeking and selectedby the employees in that voting group, whichthe Board, in such circumstances, finds to be appropriate forpurposes of collective bargaining. On the other hand, if a majorityof the employees in voting group (A) do not vote for the Ma-chinists, that group will appropriately be included in the produc -tion and maintenance unit and their votes shall be pooled withthose in voting group (B),' and the Regional Director conductingthe elections is instructed to issue a certification of representa-tives to the labor organization selected by amajority of the em-ployees in the pooled group, which the Board, in such circum-stances, finds to be a single unit appropriate for purposes ofcollective bargaining.[Text of Direction of Elections omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Elections.7 If the votes are pooled, they are to be tallied in the following manner: The votes for theMachinists shall be counted as valid votes, but neither for nor against any union seeking torepresent the more comprehensive unit; all other votes are to be accorded their face value,whether for representation in a union seeking the more comprehensive group or for no union.American Potash & Chemical Corp., supra, at 12.E. H. BLUMandTHEAMALGAMATED CLOTHING WORKERSOF AMERICA,CIO, Petitioner.Case No. 15-RC-1000. April20, 1954SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVESOn November 20, 1953, pursuant to a Decision and Directionof Election' issued by the Board, an election by secret ballotamong employees of the Employer in the unit found appropriatewas conducted under the direction and supervision of the Region-al Director for the Fifteenth Region. The tally of ballots showsthat of the 61 ballots cast, 34 were cast for the Petitioner, 17were cast againstthe Petitioner, 9 ballots were challenged, and1ballot was void. Thereafter, the Employer filed timely objec-tionsto the election, alleging in substance that employees wereinterfered with, restrained, and coerced in theexerciseof theirfree choice of bargaining representatives by actions of the Pe-titioner as charged in Case No. 15-CB-113; and that the Peti-tioner electioneered in the vicinity of the election while theelection was being conducted, in violation of the Board's Rulesand Regulations set forth in the notice of election.'Not reported in printed volumes of Board Decisions and Orders.108 NLRB No. 65. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL 1294313After an investigation, the Regional Director, on February 1,1954, issued his report on objections, in which he found that theconduct of the Union did not materially interfere with the em-ployees' free choice in the election and recommended that theobjections be overruled and the appropriate certification beissued. The Employer filed timely exceptions to the RegionalDirector's report.In its exceptions, the Employer protests the conclusionsreachedby the Regional Director that the conduct of Union or-ganizers,even if true as alleged,did not materially interferewith the free choice of employees; and that certain other con-duct was remote from the date of the election or the pollingplace and could not be considered to have affected materiallythe results of the' election. Accordingly, the Employer urgesthat the Board set aside the election or direct a hearing on theobjections.We have considered the objections to the elections, the Re-gional Director's report, and the Employer's exceptions thereto.In agreement with the Regional Director, wefindthat the objec-tions raise no substantial or material issues with respect to theconduct of the election, and we overrule them.Because the tally, of ballots shows that the Petitioner receiveda majority of the valid votes cast, we shall certify the Petitioneras the bargaining representative of the employees in the appro-priate unit.[The Board certified The Amalgamated Clothing Workers ofAmerica, CIO, as the designated collective-bargaining repre-sentative of the employees in the unit found appropriate in theDecision and Direction of Election herein.]INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL1294 (INDEPENDENT)andCARGILL, INC. Case No. 2-CD-82. April 21, 1954DECISION AND DETERMINATION OF DISPUTEThis proceedingarises underSection 10 (k) of the Act, whichprovides that "whenever it is charged that any person hasengaged inan unfair labor practice within themeaning ofsection8 (b) (4) (D) of the Act, the Board is empowered and directed tohear and determine the dispute out of which such unfair laborpractice shall havearisen... . .On December 31, 1953, Cargill, Inc., herein called Cargill,filed with the Regional Director for the Second Region a chargeallegingthat International Longshoremen's Association, Local1294 (Independent), herein called the ILA, has engagedin and isengagingin certain activities proscribed by Section 8 (b) (4) (D)of the Act.108 NLRB No. 71.